5 So. 3d 1259 (2008)
Jerome D. VAUGHN
v.
Kathy Williams VAUGHN.
2061142.
Court of Civil Appeals of Alabama.
June 13, 2008.
Rehearing Denied August 15, 2008.
Certiorari Denied October 10, 2008
Alabama Supreme Court 1071626.
Roy O. McCord of McCord & Martin, Gadsden, for appellant.
David C. Livingston, Gadsden, for appellee.
BRYAN, Judge.
AFFIRMED. NO OPINION.
See Rule 53(a)(1) and (a)(2)(A), Ala. R.App. P.; State Farm Mut. Auto. Ins. Co. v. Motley, 909 So. 2d 806, 821-22 (Ala. 2005); Andrews v. Merritt Oil Co., 612 So. 2d 409, 410 (Ala.1992); Lollar v. Lollar, 991 So. 2d 758 (Ala.Civ.App.2008); and Diggs v. Diggs, 910 So. 2d 1274, 1276-77 (Ala.Civ.App.2005).
The appellee's request for an attorney's fee on appeal is denied.
THOMPSON, P.J., and PITTMAN and THOMAS, JJ., concur.
MOORE, J., concurs in part and concurs in the result in part, with writing.
MOORE, Judge, concurring in part and concurring in the result in part.
Although I concur with the no-opinion affirmance with regard to the division of property and award of alimony, I concur only in the result with regard to the award of postminority support.